Claimant was awarded compensation for 100 per cent permanent loss of use of right eye. The sole question presented for review is whether the evidence sustains the finding of 100 per cent permanent loss of vision of the eye resulted from the accident of March 26, 1937. The evidence shows that claimant’s vision in the injured eye was fairly good before the accident in question and as a result of the accident his eye had to be removed. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P.. J., Crapser, Bliss, Schenck and Foster, JJ.